UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014  September 30, 2015 Item 1: Reports to Shareholders Annual Report | September 30, 2015 Vanguard PRIMECAP Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 27 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangement. 30 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2015 Total Returns Vanguard PRIMECAP Fund Investor Shares -0.76% Admiral™ Shares -0.69 S&P 500 Index -0.61 Multi-Cap Growth Funds Average 1.40 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2014, Through September 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard PRIMECAP Fund Investor Shares $104.16 $96.99 $1.160 $5.708 Admiral Shares 108.08 100.53 1.403 5.913 1 Chairman’s Letter Dear Shareholder, Vanguard PRIMECAP Fund wasn’t immune to the challenges faced by the broad U.S. stock market over the fiscal year ended September 30, 2015. The fund’s collection of stocks is quite different from those held by its benchmark, the Standard & Poor’s 500 Index, as well as those that encompass the broad market. Over the 12 months, however, PRIMECAP’s subdued results looked a lot like those of both standards. PRIMECAP returned about –1%, just slightly trailing its benchmark and finishing further behind the 1.40% average return of its multi-capitalization growth peers. The advisor’s health care and information technology holdings, historically the sources of the fund’s heaviest sector exposure and greatest contributions to return, delivered subpar results for the period. If you hold fund shares in a taxable account, you may wish to review the table of after-tax returns, based on the highest federal income tax bracket, that appears later in this report. China’s economic woes weighed on U.S. stocks The broad U.S. stock market returned –0.49% for the 12 months. The final two months were especially rocky as investors worried in particular about the global ripple effects of slower growth in China. 2 For much of the fiscal year, investors were preoccupied with the possibility of an increase in short-term interest rates. On September 17, the Federal Reserve announced it would hold rates steady for the time being, a decision that to some investors indicated the Fed’s hesitancy over the fragility of global markets. International stocks returned about –11%, as the dollar’s strength against many foreign currencies weighed on results. Returns for emerging markets, which were especially hard hit by the concerns about China, trailed those of the developed markets of the Pacific region and Europe. Taxable bonds recorded gains as investors searched for safety The broad U.S. taxable bond market returned 2.94% as investors gravitated toward safe-haven assets amid the global stock market turmoil. Stimulative monetary policies from the world’s central banks, declining inflation expectations, and global investors’ search for higher yields also helped lift U.S. bonds. The yield of the 10-year Treasury note ended September at 2.05%, down from 2.48% a year earlier. (Bond prices and yields move in opposite directions.) Market Barometer Average Annual Total Returns Periods Ended September 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -0.61% 12.66% 13.42% Russell 2000 Index (Small-caps) 1.25 11.02 11.73 Russell 3000 Index (Broad U.S. market) -0.49 12.53 13.28 FTSE All-World ex US Index (International) -11.34 2.87 2.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.94% 1.71% 3.10% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 2.88 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index -0.04% 0.93% 1.73% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.67%, hurt by the dollar’s strength. Without this currency effect, international bonds advanced modestly. The Fed’s 0%–0.25% target for short-term interest rates continued to limit returns for money market funds and savings accounts. Health care and tech stocks headed in the wrong direction Outperformance has characterized overall results for the PRIMECAP Fund since its launch in 1984. But periods of underper-formance haven’t been unusual; such periods inevitably accompany the search for long-term outperformance. Because the fund’s holdings have historically not aligned with those of the benchmark, it’s possible for the fund to trail or trump its comparative standards. To reap the potential benefits of the fund’s strategy, you must have patience through intermittent periods of disappointment. PRIMECAP Management Company, the fund’s advisor, takes a long-term approach to the investment process. The team employs deep research methods that include one-on-one meetings with company management, competitors, suppliers, and customers in its search for undervalued growth companies. When PRIMECAP Management identifies the stocks of companies that meet its rigorous standards, it displays conviction and patience through both good times and bad. It typically holds those stocks unless Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average PRIMECAP Fund 0.44% 0.35% 1.28% The fund expense ratios shown are from the prospectus dated January 27, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the fund’s expense ratios were 0.40% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Multi-Cap Growth Funds. 4 and until they no longer fundamentally fit the portfolio or their valuations or business models have changed. Over the recent fiscal year, health care and information technology stocks combined to account for more than 60 percent of PRIMECAP’s asset allocation, but neither sector was a standout. In both cases, the advisor’s holdings hurt performance, and part of the shortfall came from having zero or minimal exposure to companies that excelled. PRIMECAP’s health care stocks returned less than 2%, compared with about 5% for those held by the benchmark. The fund’s pharmaceutical stocks did reasonably well but couldn’t offset weakness in biotech- nology. Some stocks in the sector were hurt by controversy over significant product price increases. PRIMECAP also lacked investments in thriving managed-care companies. Results in information technology also disappointed: PRIMECAP’s IT stocks dipped about 3%, while those held by the benchmark rose 2%. Most of the performance gap was evident in the hardware industry; it had many more stragglers than stars, and the fund owned most of the stragglers. Software companies were a positive, but returns were further restrained by the fund’s holdings in communications equipment and semiconductor businesses. Total Returns Ten Years Ended September 30, 2015 Average Annual Return PRIMECAP Fund Investor Shares 9.02% S&P 500 Index 6.80 Multi-Cap Growth Funds Average 6.40 Multi-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in the Performance Summary later in this report are your fund’s time-weighted returns—the average annual returns investors would have earned if they had invested a lump sum in the fund at the start of the period and reinvested any distributions they received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time-weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Notes: Data are as of December 31, 2014. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash ow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash ow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash ows to the ending total net assets. Sources: Vanguard and Morningstar, Inc. 6 Consumer discretionary stocks, not a traditional stronghold for the fund, rose about 17% and delivered the largest contribution to return among the sectors. Much of the strength was concentrated among apparel retailers. Returns for PRIMECAP’s industrial and financial stocks were generally muted, but the advisor’s holdings in those sectors outpaced those of the benchmark. The remaining sectors accounted for only about 5% of the fund’s exposure on average over the period, with no utility holdings. PRIMECAP’s energy stocks declined sharply as low oil prices continued to weigh on the sector, but the small allocation limited the damage to returns. For more about the advisor’s strategy and the fund’s positioning during the 12 months, please see the Advisor’s Report that follows this letter. The advisor’s long­range focus helped lift results over ten years Both the PRIMECAP Fund’s performance over the past decade and its path to that performance were rooted in the advisor’s philosophy and strategy of investing with conviction and a long-term lens. For the ten years ended September 30, 2015, the fund’s Investor Shares registered an average annual return of 9.02%, more than 2 percentage points ahead of both its market benchmark and the average return of its peers. The period included a four-year stretch––fiscal years 2009–2012––in which the fund trailed either its benchmark, its peer average, or both. Although PRIMECAP’s stock holdings and sector allocation at times didn’t match market trends or investor sentiment, the advisor stuck firmly with its plan, and some of the stocks it held during the leaner years rebounded strongly in the most recent ones. Along with the advisor’s experience and skill, the fund’s shareholders benefited from relatively low investment expenses. Lower costs allow shareholders to pocket more of the fund’s returns. A dose of discipline is crucial when markets become volatile The broad U.S. stock market has posted gains for six straight calendar years—from 2009 to 2014—but that streak may not last a seventh. Stocks tumbled in August and swung up and down in September. Nobody can control the direction of the markets or predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t 7 respondduring turbulent markets. (You can read Vanguards Principles for Investing Success at vanguard.com/research.) As Ive written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. (See the box on page 6 for more about the benefit of staying the course.) This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping our long-term plans clearly in focus can be key as we weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2015 8 Advisor’s Report For the fiscal year ended September 30, 2015, Vanguard PRIMECAP Fund returned –0.76% for Investor Shares and –0.69% for Admiral Shares. These results trailed both the –0.61% return of the fund’s benchmark, the unmanaged Standard & Poor’s 500 Index, and the 1.40% average return of its multi-capitalization growth fund competitors. Favorable sector allocations, including an underweight position in energy and overweight positions in health care and information technology, were roughly offset by unfavorable stock selection in the same sectors. The investment environment Despite a record close on May 21, 2015, the S&P 500 Index delivered a slightly negative total return over the past 12 months, as global growth concerns weighed on equity values late in the fiscal year. The U.S. economy expanded at a modest pace, as real gross domestic product (GDP) growth averaged approximately 2% during the three quarters ended June 30. The labor market continued to improve, with the unemployment rate declining to 5.1% at the end of September. Monetary policy remained highly accommodative, as the Federal Open Market Committee maintained its 0%–0.25% target for the federal funds rate. The dollar appreciated significantly, driven by the relative strength of the U.S. economy. Over the past 12 months, the price of West Texas Intermediate crude oil declined by approximately 50%. Concerns about China’s economic health intensified as the year progressed. The Shanghai Stock Exchange Composite Index experienced significant volatility, which reverberated across the global financial markets. U.S. investors tried to assess the impact a slowing Chinese economy may have on the domestic economic recovery. Outlook for U.S. equities We find U.S. equities to be fairly valued at current levels. As of September 30, the S&P 500 Index was trading for approximately 16 times the next 12 months’ earnings, a reasonable valuation by historical standards, though the index appears more expensive based on price/ sales ratio because profit margins are near all-time highs. We continue to believe that many individual stocks are attractively valued and that stocks represent a more attractive investment than bonds at current prices. Portfolio update and outlook For the 12 months ended September 30, the portfolio was overweighted in information technology, health care, and industrial stocks. These sectors constituted more than 75% of the fund’s holdings on average (compared with a 45% combined average weighting in the S&P 500 Index). Favorable sector allocations, notably in energy (underweight), health care (overweight), and information technology (overweight), were mostly offset by unfavorable stock selection. Negative 9 stock selection, primarily in information technology, health care, and energy, more than offset positive stock selection, primarily in industrials and consumer discretionary. Unfavorable stock selection in information technology was driven by Micron (–56%), Hewlett-Packard (–26%), Alibaba (–34%), QUALCOMM (–26%), NetApp (–30%), and the fund’s underweight position in Apple (+11%). In the health care sector, unfavorable selection was driven by Biogen (–12%) and Roche (–8%), and by not owning managed care companies, which performed well. In the energy sector, unfavorable selection was led by Transocean (–56%) and Noble Energy (–55%). In the industrial sector, Alaska Air Group (+84%) and Southwest Airlines (+13%) drove most of the outperformance. The largest positive contributors in the consumer discretionary sector were L Brands (+41%), Ross Stores (+29%), Sony (+36%), TJX (+22%), and Carnival (+27%). Energy The fund remains significantly underweighted in energy, which was the worst-performing sector in the S&P 500 Index over the 12 months. We do not believe we are able to predict the direction of oil prices with any certainty; we believe, however, that technological innovation may exert downward pressure on the price of oil over the long term. Advancements such as hydraulic fracturing may continue to lower the cost of production, while new technologies such as vehicle electrification may reduce oil demand. We have found few compelling investments within the sector, as the valuations of many companies would require a rebound in oil prices to be attractive. While such a scenario is possible, we do not want to invest with a thesis predicated on higher oil prices. Oil prices also have an impact on our investments outside of the energy sector. We believe certain holdings, such as airlines (overweight) and cruise lines (overweight), may continue to benefit from lower input costs if current oil prices persist; other holdings, such as some industrial companies, may continue to face weaker demand from energy-related customers at current oil prices. Industrials Within industrials, we continue to find our investments in airlines attractive. The industry has consolidated significantly, and the four largest airlines now control over 80% of total capacity. Management teams are increasingly focused on generating adequate returns on capital, rather than chasing unprofitable market share. Domestic capacity has been reduced since 2007, and utilization is high. In light of these industry dynamics, strong free cash flow, and low valuation multiples, we continue to remain overweighted in airlines. Technology We believe that our holdings within information technology represent compelling investments. A major technological shift is under way as software, storage, and computing power continue to move to the “cloud,” where clients can rent these services over the internet. This shift is 10 helping to enable new “big data” and mobility applications, while simultaneously increasing demand for certain types of storage and processing infrastructure. Although these trends have mixed implications for some holdings with legacy technology, these companies’ strong competitive positions, cash-rich balance sheets, and healthy cash-flow generation enable them to invest ample resources in cloud-based offerings. In addition, we believe the low valuation multiples assigned to many of these stocks more than adequately reflect the risks associated with this transition. Health care While health care stock selection has been a significant detractor from the fund’s results over the last 12 months, we feel that the industry’s long-term outlook remains favorable. Increasing demand for health care products will be driven by demographic trends as well as the industry’s ability to develop new and more effective therapies. The industry’s pipeline includes promising new treatments for cancer, Alzheimer’s, and autoimmune diseases. In addition, the reduction in the cost of genetic sequencing may result in new breakthroughs in drug development. With the recent pullback in health care stocks, valuations of large-cap biotech and pharmaceutical companies are reasonable, with some trading at a discount to the S&P 500 Index price/earnings multiple, in spite of their superior growth profiles. Tempering our positive outlook is the nearer-term uncertainty over reimbursement and pricing. Earlier this year, Pharmacy Benefit Managers extracted higher-than-expected pricing concessions from AbbVie and Gilead as the two firms competed for market share with their new hepatitis C drugs. Proposals in the U.S. presidential campaign to reduce pharmaceutical spending have again raised the specter of government-negotiated or mandated pricing. While we are mindful of these potential negatives, we believe that companies with novel drug treatments that provide significant benefits over existing therapies will continue to receive favorable reimbursement from payors. Conclusion We remain committed to our investment philosophy, which is to invest in attractively priced stocks for the long term. This “bottom-up” approach often results in a portfolio that bears little resemblance to a market index; therefore, our results often deviate substantially from those of the index. Furthermore, our long-term investment horizon results in low portfolio turnover, which creates the possibility for extended periods of underperformance when the stocks in our portfolio fall out of favor. We nonetheless believe that this approach can generate superior results for shareholders over the long term. PRIMECAP Management Company October 14, 2015 11 PRIMECAP Fund Fund Profile As of September 30, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VPMCX VPMAX Expense Ratio 1 0.44% 0.35% 30-Day SEC Yield 1.36% 1.43% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 128 505 4,000 Median Market Cap $59.9B $75.8B $46.5B Price/Earnings Ratio 20.0x 18.9x 20.2x Price/Book Ratio 3.4x 2.6x 2.5x Return on Equity 18.7% 18.2% 17.2% Earnings Growth Rate 8.4% 9.8% 10.1% Dividend Yield 1.8% 2.3% 2.1% Foreign Holdings 11.5% 0.0% 0.0% Turnover Rate 9% — — Short-Term Reserves 3.2% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 8.9% 13.1% 13.7% Consumer Staples 0.6 9.9 8.7 Energy 1.6 6.9 6.3 Financials 6.4 16.5 18.3 Health Care 30.3 14.7 14.4 Industrials 15.9 10.1 10.6 Information Technology 33.4 20.4 19.6 Materials 1.9 2.8 3.1 Telecommunication Services 1.0 2.4 2.1 Utilities 0.0 3.2 3.2 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.88 0.89 Beta 0.94 0.93 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Biogen Inc. Biotechnology 6.5% Eli Lilly & Co. Pharmaceuticals 5.7 Amgen Inc. Biotechnology 5.1 Adobe Systems Inc. Application Software 4.2 Google Inc. Internet Software & Services 4.2 Texas Instruments Inc. Semiconductors 4.0 Microsoft Corp. Systems Software 4.0 Roche Holding AG Pharmaceuticals 3.5 FedEx Corp. Air Freight & Logistics 3.2 Southwest Airlines Co. Airlines 3.1 Top Ten 43.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the expense ratios were 0.40% for Investor Shares and 0.34% for Admiral Shares. 12 PRIMECAP Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2005, Through September 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment PRIMECAP Fund
